Wheeler, J.
The questions presented by the record in this case were considered in the case of the same plaintiffs against Linn, administrator, and upon a petition presenting the same facts.
The.plaintiff has not slidwn, by averment or proof, a cause of action. The instruction given by the court to the jury was substantially correct. And although the court erred in overruling the demurrer, yet, as the final result is m accordance with what the judgment upon the demurrer should have been— that is, a judgment for the defendant — the judgment must be affirmed. See Ingram-ef al. 'v. Linn, Adm’r, and authorities cited.
Judgment affirmed.